Exhibit 10.1

 

SHARE PURCHASE AGREEMENT

 

THIS SHARE PURCHASE AGREEMENT (the “Agreement”) is dated as of November 14,
2019, by and between Sino-Global Shipping America, Ltd., a Virginia corporation,
(the “Company”), and the investor listed on the Schedule of Buyer attached
hereto (the “Buyer”).

 

WHEREAS:

 

A. The Company and the Buyer are executing and delivering this Agreement in
reliance upon the exemption from securities registration afforded by Section
4(2) of the Securities Act of 1933, as amended (the “1933 Act”), and Rule 506 of
Regulation D (“Regulation D”) as promulgated by the United States Securities and
Exchange Commission (the “SEC”) under the 1933 Act.

 

B. The Buyer wishes to purchase, and the Company wishes to sell, upon the terms
and conditions stated in this Agreement, that number of shares (the “Shares”) of
common stock of the Company, without par value per share (the “Common Stock”),
set forth opposite such Buyer’s name in the Schedule of Buyer.

 

C. In order to induce the Company to sell the Shares to the Buyer under the
terms set forth herein, the Buyer has committed to cooperate with the Company in
connection with certain business opportunities pursuant to certain cooperation
agreement dated November 13, 2019, with such business opportunities described in
greater detail therein.

  

NOW, THEREFORE, the Company and the Buyer hereby agree as follows:

 

1. PURCHASE AND SALE OF SHARES.

 

(a) Sale of Shares. Subject to the satisfaction (or waiver) of the conditions
set forth in Sections 6 and 7 below, the Company shall issue and sell to the
Buyer, and the Buyer agrees to purchase from the Company on the Closing Date (as
defined below), such number of Shares as is set forth opposite such Buyer’s name
in the Schedule of Buyer (the “Closing”).

 

(b) Closing. The date and time of the Closing (the “Closing Date”) shall be
10:00 a.m., Eastern Standard Time, December 20, 2019 or such other time and date
as is mutually agreed to by the Company and the Buyer and after notification of
satisfaction (or waiver) of the conditions to the Closing set forth in Sections
6 and 7 below at such place as is mutually agreed to by the Company and the
Buyer.

 

(c) Purchase Price. The aggregate purchase price for the Shares to be purchased
by the Buyer at the Closing (the “Purchase Price”) shall be the amount set forth
opposite the Buyer’s name in the Schedule of Buyer. The per share price shall be
$1.00. 

 

2. Intentionally Omitted.

 

3. BUYER’S REPRESENTATIONS AND WARRANTIES. The Buyer represents and warrants to
the Company with respect to only himself that:

 

(a) No Sale or Distribution. Such Buyer is acquiring the Shares for his own
account and not with a view towards, or for resale in connection with, the
public sale or distribution thereof, except pursuant to sales registered or
exempted under the 1933 Act. Such Buyer is acquiring the Shares hereunder in the
ordinary course of his business. Such Buyer does not presently have any
agreement or understanding, directly or indirectly, with any Person to
distribute any of the Shares.

 

(b) Accredited Investor Status. Such Buyer is an “accredited investor” as that
term is defined in Rule 501(a) of Regulation D.

 

(c) Reliance on Exemptions. Such Buyer understands that the Shares are being
offered and sold to him in reliance on specific exemptions from the registration
requirements of United States federal and state securities laws and that the
Company is relying in part upon the truth and accuracy of, and such Buyer’s
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of such Buyer set forth herein in order to determine the
availability of such exemptions and the eligibility of such Buyer to acquire the
Shares.

 

1

 

 

(d) Information. Such Buyer and his advisors, if any, have been furnished with
all materials relating to the business, finances and operations of the Company
and materials relating to the offer and sale of the Shares that have been
reasonably requested by such Buyer. Such Buyer and his advisors, if any, have
been afforded the opportunity to ask questions of the Company. Neither such
inquiries nor any other due diligence investigations conducted by such Buyer or
his advisors, if any, or his representatives shall modify, amend or affect such
Buyer’s right to rely on the Company’s representations and warranties contained
herein. Such Buyer understands that his investment in the Shares involves a high
degree of risk and is able to afford a complete loss of such investment. Such
Buyer has sought such accounting, legal and tax advice as he has considered
necessary to make an informed investment decision with respect to his
acquisition of the Shares.

 

(e) No Governmental Review. Such Buyer understands that no United States federal
or state agency or any other government or governmental agency has passed on or
made any recommendation or endorsement of the Shares or the fairness or
suitability of the investment in the Shares nor have such authorities passed
upon or endorsed the merits of the offering of the Shares.

 

(f) Transfer or Resale. Such Buyer understands that (i) the Shares have not been
and are not being registered under the 1933 Act, and may not be offered for
sale, sold, assigned or transferred unless (A) subsequently registered
thereunder or (B) such Buyer shall have delivered to the Company an opinion of
counsel, in a form reasonably acceptable to the Company, to the effect that such
Shares to be sold, assigned or transferred may be sold, assigned or transferred
pursuant to an exemption from such registration; and (ii) neither the Company
nor any other Person is under any obligation to register the Shares under the
1933 Act or any state securities laws or to comply with the terms and conditions
of any exemption thereunder.

 

(g) Legends. Such Buyer understands that the stock certificates, unless and
until registered, shall bear a restrictive legend in substantially the following
form (and a stop-transfer order may be placed against transfer of such stock
certificates):

 

“THE SECURITIES EVIDENCED BY THIS CERTIFICATE ARE GOVEREND BY THAT CERTAIN SHARE
PURCHASE AGREEMENT DATED November 14, 2019 (THE “PURCHASE AGREEMENT”) AND HAVE
NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), OR THE SECURITIES LAWS OF ANY STATE OR OTHER JURISDICTION.
THE SECURITIES MAY NOT BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED EXCEPT
(1) PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OR (2)
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT, IN
EACH CASE IN ACCORDANCE WITH ALL APPLICABLE STATE SECURITIES LAWS AND THE
SECURITIES LAWS OF OTHER JURISDICTIONS, AND IN THE CASE OF A TRANSACTION EXEMPT
FROM REGISTRATION, UNLESS THE COMPANY HAS RECEIVED AN OPINION OF COUNSEL
REASONABLY SATISFACTORY TO IT THAT SUCH TRANSACTION DOES NOT REQUIRE
REGISTRATION UNDER THE SECURITIES ACT AND SUCH OTHER APPLICABLE LAWS.”

 

The legend set forth above shall be removed and the Company shall issue a
certificate without such legend to the holder of the Shares upon which it is
stamped, if, unless otherwise required by state securities laws, (i) such Shares
are registered for resale under the 1933 Act or (ii) in connection with a sale,
assignment or other transfer, such holder provides the Company with a legal
opinion reasonably acceptable to the Company, to the effect that such sale,
assignment or transfer of the Shares may be made without registration under the
applicable requirements of the 1933 Act.

 

(h) Validity; Enforcement. This Agreement has been duly and validly authorized,
executed and delivered on behalf of such Buyer and shall constitute the legal,
valid and binding obligations of such Buyer enforceable against such Buyer in
accordance with their respective terms, except as such enforceability may be
limited by general principles of equity or to applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation and other similar laws relating to, or
affecting generally, the enforcement of applicable creditors’ rights and
remedies.

 

(i) No Conflicts. The execution, delivery and performance by such Buyer of this
Agreement and the consummation by such Buyer of the transactions contemplated
hereby will not (i) result in a violation of the organizational documents of
such Buyer or (ii) conflict with, or constitute a default (or an event which
with notice or lapse of time or both would become a default) under, or give to
others any rights of termination, amendment, acceleration or cancellation of,
any agreement, indenture or instrument to which such Buyer is a party, or (iii)
result in a violation of any law, rule, regulation, order, judgment or decree
(including federal and state securities laws) applicable to such Buyer, except
in the case of clauses (ii) and (iii) above, for such conflicts, defaults,
rights or violations which would not, individually or in the aggregate,
reasonably be expected to have a material adverse effect on the ability of such
Buyer to perform his obligations hereunder.

 

2

 

 

(j) Residency. Such Buyer is a resident of that jurisdiction specified below his
address on the Schedule of Buyer.

 

(k) Certain Trading Activities. Other than with respect to the transactions
contemplated herein, since the time that such Buyer was first contacted by the
Company or any other Person regarding the investment in the Company set forth
herein, neither the Buyer nor any Affiliate of such Buyer which (x) had
knowledge of the transactions contemplated hereby, (y) has or shares discretion
relating to such Buyer’s investments or trading or information concerning such
Buyer’s investments and (z) is subject to such Buyer’s review or input
concerning such Affiliate’s investments or trading (collectively, “Trading
Affiliates”) has directly or indirectly, nor has any Person acting on behalf of
or pursuant to any understanding with such Buyer or Trading Affiliate, (i)
effected or agreed to effect any purchase or sale of the Shares, (ii) taken,
directly or indirectly, any action designed to cause or to result, or that could
reasonably be expected to cause or result, in the stabilization or manipulation
of the price of any security of the Company, or (iii) paid or agreed to pay to
any person any compensation for soliciting another to purchase or sell any
securities of the Company.

 

(l) No Consideration. Such Buyer has not paid any consideration, directly or
indirectly, to any officer, director or employee of the Company or any
Subsidiary.

 

4. REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

 

The Company represents and warrants to the Buyer that:

 

(a) Organization and Qualification. The Company and its “Subsidiaries” (which
for purposes of this Agreement includes any joint venture or any entity in which
the Company, directly or indirectly, owns any of the capital stock or holds an
equity, contractual or other interest) are entities duly organized and validly
existing and, to the extent legally applicable, in good standing under the laws
of the jurisdiction in which they are formed, and have the requisite power and
authorization to own their properties and to carry on their business as now
being conducted. Each of the Company and its Subsidiaries is duly qualified as a
foreign entity to do business and, to the extent legally applicable, is in good
standing in every jurisdiction in which its ownership of property or the nature
of the business conducted by it makes such qualification necessary, except to
the extent that the failure to be so qualified or be in good standing would not
reasonably be expected to have a Material Adverse Effect. As used in this
Agreement, “Material Adverse Effect” means any material adverse effect on the
business, properties, assets, operations, results of operations, condition
(financial or otherwise) or prospects of the Company and its Subsidiaries,
individually or taken as a whole, or on the transactions contemplated hereby or
by the agreements and instruments to be entered into in connection herewith, or
on the authority or ability of the Company to perform its obligations under this
Agreement.

 

(b) Authorization; Enforcement; Validity. The Company has the requisite power
and authority to enter into and perform its obligations under this Agreement and
to issue the Shares in accordance with the terms hereof. The execution and
delivery of the Agreement by the Company and the consummation by the Company of
the transactions contemplated hereby, including, without limitation, the
reservation for issuance and the issuance of the Shares have been duly
authorized by the Company’s Board of Directors and no further filing, consent,
or authorization is required by the Company, its Board of Directors or its
shareholders. This Agreement has been duly executed and delivered by the
Company, and constitutes the legal, valid and binding obligations of the
Company, enforceable against the Company in accordance with its terms, except as
such enforceability may be limited by general principles of equity or applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation or similar laws
relating to, or affecting generally, the enforcement of applicable creditors’
rights and remedies.

 

(c) No Conflicts. The execution, delivery and performance of this Agreement by
the Company and the consummation by the Company of the transactions contemplated
hereby will not (i) result in a violation of the Company’s Articles of
Incorporation or Bylaws (the “Organizational Documents”) or any certificate of
designations or other constituent documents of the Company or any of its
Subsidiaries, any capital stock of the Company or any similar governing
documents of its Subsidiaries or (ii) unless such conflict or default could not
reasonably be expected to result in a Material Adverse Effect, conflict with, or
constitute a default (or an event which with notice or lapse of time or both
would become a default) in any respect under, or give to others any rights of
termination, amendment, acceleration or cancellation of, any agreement,
indenture or instrument to which the Company or any of its Subsidiaries is a
party, or (iii) result in a violation of any law, rule, regulation, order,
judgment or decree (including foreign, federal and state securities laws and
regulations and the rules and regulations of The NASDAQ Capital Market (the
“Principal Market”) and applicable laws of the People’s Republic of China
(“China”)) applicable to the Company or any of its Subsidiaries or by which any
property or asset of the Company or any of its Subsidiaries is bound or
affected.

 

3

 

 

(d) Consents. Neither the Company nor any of its Subsidiaries is required to
obtain any consent, authorization or order of, or make any filing or
registration with, any court, governmental agency or any regulatory or
self-regulatory agency or any other Person in order for it to execute, deliver
or perform any of its obligations under or contemplated by this Agreement in
accordance with the terms hereof, except for the following consents,
authorizations, orders, filings and registrations (none of which is required to
be filed or obtained before the Closing): (i) the filing of such forms with the
Principal Market as may be required to be filed reflecting the issuance of the
Shares to the Buyer, which shall be done pursuant to the rules of the Principal
Market, and (ii) the filing with the SEC of Form D. The Company and its
Subsidiaries are unaware of any facts or circumstances that might prevent the
Company from obtaining any of the application or filings pursuant to the
preceding sentence.

 

(e) Acknowledgment Regarding Buyer’s Purchase of Shares. The Company
acknowledges and agrees that the Buyer is acting solely in the capacity of an
arm’s length purchaser with respect to this Agreement and the transactions
contemplated hereby and that no Buyer is (i) an officer or director of the
Company, (ii) an “affiliate” of the Company or any of its Subsidiaries (as
defined in Rule 144) or (iii) to the knowledge of the Company, a “beneficial
owner” of more than 10% of the Ordinary Shares (as defined for purposes of Rule
13d-3 of the Securities Exchange Act of 1934, as amended (the “1934 Act”)).

 

(f) No General Solicitation. Neither the Company, nor any of its Subsidiaries or
affiliates, nor any Person acting on its or their behalf, has engaged in any
form of general solicitation or general advertising (within the meaning of
Regulation D) in connection with the offer or sale of the Shares.

 

(g) No Integrated Offering. None of the Company, its Subsidiaries, any of their
affiliates, and any Person acting on their behalf has, directly or indirectly,
made any offers or sales of any security or solicited any offers to buy any
security, under circumstances that would require registration of any of the
Shares under the 1933 Act or cause this offering of the Shares to be integrated
with prior offerings by the Company for purposes of the 1933 Act or any
applicable shareholder approval provisions, including, without limitation, under
the rules and regulations of any exchange or automated quotation system on which
any of the securities of the Company are listed or designated. None of the
Company, its Subsidiaries, their affiliates and any Person acting on their
behalf will take any action or steps referred to in the preceding sentence that
would require registration of any of the Shares under the 1933 Act or cause the
offering of the Shares to be integrated with other offerings.

 

(h) Equity Capitalization. As of the date hereof, the Company is authorized to
issue up to 50,000,000 shares of Common Stock, of which as of the date hereof,
17,239,037 are issued and outstanding. All of such outstanding shares have been,
or upon issuance will be, validly issued and are fully paid and nonassessable.
The Company has furnished to the Buyer true, correct and complete copies of the
Company’s Organizational Documents, as amended and as in effect on the date
hereof, and the terms of all securities convertible into, or exercisable or
exchangeable for, Shares and the material rights of the holders thereof in
respect thereto.

 

(i) Manipulation of Price. The Company has not, and to its knowledge no one
acting on its behalf has, (i) taken, directly or indirectly, any action designed
to cause or to result, or that could reasonably be expected to cause or result,
in the stabilization or manipulation of the price of any security of the
Company, (ii) paid or agreed to pay to any person any compensation for
soliciting another to purchase any other securities of the Company.

 

(j) No Consideration. The Company is not aware of any consideration being paid
by any Buyer, directly or indirectly, to any officer, director or employee of
the Company or any Subsidiary.

 

5. COVENANTS.

 

(a) Best Efforts. Each party shall use its best efforts to timely satisfy each
of the conditions to be satisfied by it as provided in Sections 6 and 7 of this
Agreement.

 

(b) Form D. The Company agrees to timely file a Form D with respect to the
Shares as required under Regulation D. The Company shall, also take such action
as the Company shall reasonably determine is necessary in order to obtain an
exemption for or to qualify the Shares for sale to the Buyer at the Closing
pursuant to this Agreement under applicable securities laws of the United States
(or to obtain an exemption from such qualification). The Company shall make all
filings and reports relating to the offer and sale of the Shares required under
applicable securities laws of the United States following the Closing Date.

 

4

 

 

(c) No Disqualification Events. With respect to Shares to be offered and sold
hereunder in reliance on Rule 506 under the Securities Act (“Regulation D
Securities”), none of the Company, any of its predecessors, any director,
executive officer, other officer of the Company participating in the offering,
any beneficial owner (as that term is defined in Rule 13d-3 under the Exchange
Act) of 20% or more of the Company’s outstanding voting equity securities,
calculated on the basis of voting power, nor any promoter (as that term is
defined in Rule 405 under the Securities Act) connected with the Company in any
capacity at the time of sale of any Regulation D Securities (each, an “Issuer
Covered Person” and, collectively, “Issuer Covered Persons”) is subject to any
of the “Bad Actor” disqualifications described in Rule 506(d)(1)(i) to (viii)
under the Securities Act (a “Disqualification Event”), except for a
Disqualification Event covered by Rule 506(d)(2) under the Securities Act. The
Company has exercised reasonable care to determine (i) the identity of each
person that is an Issuer Covered Person; and (ii) whether any Issuer Covered
Person is subject to a Disqualification Event. The Issuer has complied, to the
extent applicable, with its disclosure obligations under Rule 506(e) under the
Securities Act. The Company further covenant that none of its affiliates will
offer or sell securities in a manner subject to integration pursuant to Rule
502(a) of Regulation D with the offer and sale of the Shares under this
Agreement.

 

(d) Other Covered Persons. The Company is not aware of any person (other than
any Issuer Covered Person) that has been or will be paid (directly or
indirectly) remuneration for solicitation of the Buyer in connection with the
sale of any Regulation D Securities.

 

(e) Limitation on Trading. The Buyer agrees for himself and his Trading
Affiliates that neither it nor his Trading Affiliates will conduct any
activities in the Trading Market with respect to the Shares, including
purchases, sales, or the securing of shares to borrow, for a period commencing
on the Closing Date and ending at the close of trading on the Trading Market on
the date that is six (6) from the Closing Date (or the next Trading Day, if such
date is not a Trading Day).

 

6. CONDITIONS TO THE COMPANY’S OBLIGATION TO SELL.

 

The obligation of the Company hereunder to issue and sell the Shares to the
Buyer at the Closing is subject to the satisfaction, at or before the Closing
Date, of each of the following conditions, provided that these conditions are
for the Company’s sole benefit and may be waived by the Company at any time in
its sole discretion by providing the Buyer with prior written notice thereof:

 

(i) Such Buyer shall have executed each of the Transaction Documents to which it
is a party and delivered the same to the Company.

 

(ii) Such Buyer and each other Buyer shall have delivered to the Company the
Purchase Price for the Shares being purchased by such Buyer at the Closing by
wire transfer of immediately available funds pursuant to the wire instructions
provided by the Company.

 

(iii) The representations and warranties of such Buyer shall be true and correct
in all material respects (except for those representations and warranties that
are qualified by materiality or Material Adverse Effect, which shall be true and
correct in all respects) as of the date when made and as of the Closing Date as
though made at that time (except for representations and warranties that speak
as of a specific date, which shall be true and correct as of such specified
date), and such Buyer shall have performed, satisfied and complied in all
material respects with the covenants, agreements and conditions required by this
Agreement to be performed, satisfied or complied with by such Buyer at or prior
to the Closing Date.

 

(iv) The shareholders of the company shall have consented to the issuance of the
Shares to the Buyer at the Shareholder Meeting described above in Section 4(c)
hereof.

 

7. CONDITIONS TO THE BUYER’S OBLIGATION TO PURCHASE.

 

The obligation of the Buyer hereunder to purchase the Shares at the Closing is
subject to the satisfaction, at or before the Closing Date, of each of the
following conditions, provided that these conditions are for the Buyer’s sole
benefit and may be waived by such Buyer at any time in its sole discretion by
providing the Company with prior written notice thereof:

 

(i) The Board of Directors of the Company shall have consented to the issuance
of the Shares to the Buyer.

 

5

 

 

(ii) [Intentionally Omitted.]

 

(iii) The representations and warranties of the Company shall be true and
correct in all material respects (except for those representations and
warranties that are qualified by materiality or Material Adverse Effect, which
shall be true and correct in all respects) as of the date when made and as of
the Closing Date as though made at that time (except for representations and
warranties that speak as of a specific date, which shall be true and correct as
of such specified date) and the Company shall have performed, satisfied and
complied in all material respects with the covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by the
Company at or prior to the Closing Date.

 

(iv) The Shares (i) shall be designated for quotation or listed on the Principal
Market and (ii) shall not have been suspended, as of the Closing Date, by the
SEC or the Principal Market from trading on the Principal Market.

 

(v) The Company shall have obtained all governmental, regulatory or third party
consents and approvals, if any, necessary for the sale of the Shares.

 

8. MISCELLANEOUS.

 

(a) Governing Law; Jurisdiction; Jury Trial. This Agreement will be governed by,
and construed in accordance with, the laws of the State of New York applicable
to agreements made and to be performed entirely in such State. This Agreement
shall be binding upon and inure to the benefit of the parties hereto, and their
respective successors and permitted assigns. Any right to trial by jury with
respect to any dispute arising under this Agreement or any transaction or
conduct in connection herewith is waived. Any dispute arising under this
Agreement may be brought into the courts of the State of New York or into the
Federal Court located in New York, New York and, by execution and delivery of
this Agreement, the parties hereby accepts for themselves and in respect of
their property, generally and unconditionally, the jurisdiction of aforesaid
courts. Each party hereto hereby irrevocably waives personal service of process
and consents to process being served in any such suit, action or proceeding by
delivering a copy thereof via overnight delivery (with evidence of delivery) to
such party at the address in effect for notices to it under this Agreement and
agrees that such service shall constitute good and sufficient service of process
and notice thereof. Nothing contained herein shall be deemed to limit in any way
any right to serve process in any manner permitted by law. If either party shall
commence an action or proceeding to enforce any provisions of a this Agreement,
then the prevailing party in such action or proceeding shall be reimbursed by
the other party for its attorney’s fees and other costs and expenses incurred
with the investigation, preparation and prosecution of such action or
proceeding.

 

(b) Counterparts. This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party; provided that a facsimile signature shall be
considered due execution and shall be binding upon the signatory thereto with
the same force and effect as if the signature were an original, not a facsimile
signature.

 

(c) Headings. The headings of this Agreement are for convenience of reference
and shall not form part of, or affect the interpretation of, this Agreement.

 

(d) Severability. If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.

 

(e) Entire Agreement; Amendments. This Agreement and the other Transaction
Documents supersede all other prior oral or written agreements between the
Buyer, the Company, their affiliates and Persons acting on their behalf with
respect to the matters discussed herein, and this Agreement contain the entire
understanding of the parties with respect to the matters covered herein and,
except as specifically set forth herein, neither the Company nor any Buyer makes
any representation, warranty, covenant or undertaking with respect to such
matters. No provision of this Agreement may be amended other than by an
instrument in writing signed by the parties hereto. No provision hereof may be
waived other than by an instrument in writing signed by the party against whom
enforcement is sought.

 

6

 

 

(f) Notices. Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered: (i) upon receipt, when delivered
personally; (ii) upon receipt, when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party); or (iii) one Business Day after deposit with an overnight
courier service, in each case properly addressed to the party to receive the
same. The addresses and facsimile numbers for such communications shall be:

 

If to the Company:

 

Sino-Global Shipping America, Ltd.

1044 Northern Boulevard, Suite 305

Roslyn, New York 11576-1514

 

  Telephone: (718) 888-1814   Facsimile: (718) 888-1148   Attention: Lei Cao,
President

 

If to the Buyer, to its address and facsimile number set forth on the Schedule
of Buyer, with copies to such Buyer’s representatives as set forth on the
Schedule of Buyer, or to such other address and/or facsimile number and/or to
the attention of such other Person as the recipient party has specified by
written notice given to each other party five (5) days prior to the
effectiveness of such change. Written confirmation of receipt (A) given by the
recipient of such notice, consent, waiver or other communication, (B)
mechanically or electronically generated by the sender’s facsimile machine
containing the time, date, recipient facsimile number and an image of the first
page of such transmission or (C) provided by an overnight courier service shall
be rebuttable evidence of personal service, receipt by facsimile or receipt from
an overnight courier service in accordance with clause (i), (ii) or (iii) above,
respectively.

 

Any document shall be deemed to have been duly served if marked for the
attention of the agent for service of process at its address or such other
address in the United States as may be notified to the party wishing to serve
the document and delivered in accordance with the notice provisions set forth in
this Section 9(f).

 

(g) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and assigns.

 

(h) No Third Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective permitted successors and assigns, and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person.

 

(i) Survival. The representations and warranties of the Company and the Buyer
contained in Sections 3 and 4 and the agreements and covenants set forth in
Sections 5, 6 and 7 shall survive for one (1) year following the Closing and the
delivery and exercise of Shares, as applicable. The Buyer shall be responsible
only for its own representations, warranties, agreements and covenants
hereunder.

 

(j) Further Assurances. Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as any other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

 

(k) No Strict Construction. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.

 

[Signature Pages Follow]

 

7

 

 

IN WITNESS WHEREOF, the Buyer and the Company have caused their respective
signature page to this Share Purchase Agreement to be duly executed as of the
date first written above.

 

  COMPANY:       Sino-Global Shipping America, Ltd.         By: /s/ Lei Cao  
Name:  Lei Cao   Its: President and Chief Executive Officer

 

8

 

 

IN WITNESS WHEREOF, the Buyer and the Company have caused their respective
signature page to this Share Purchase Agreement to be duly executed as of the
date first written above.

 

  BUYER:         By: /s/ Shanming Liang   Name: Shanming Liang

 

9

 

 

SCHEDULE OF BUYER

 

Buyer  Address and
Facsimile Number  Number of Shares of Common Stock   Purchase Price           
   Shanming Liang  No. 2 Zhonghua Road, Gangkou District, Fangchenggang City,
Guangxi Province, 538001   1,000,000   $1,000,000 

 

10

 

 

Schedule of Certain Definitions

 

In addition to the terms defined elsewhere in this Agreement, for all purposes
of this Agreement, the following terms have the meanings set forth in this
Schedule of Certain Definitions.

 

●“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 405 under the
Securities Act.

 

●“Board of Directors” means the board of directors of the Company.

 

●“Business Day” means any day except any Saturday, any Sunday, any day which is
a federal legal holiday in the United States or any day on which banking
institutions in the State of New York are authorized or required by law or other
governmental action to close.

 

●“Person” means an individual or corporation, partnership, trust, incorporated
or unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

 

 

11

 

